DETAILED ACTION
This office action is in response to amendment filed on 6/30/2022.
Claims 1 and 11 are amended.
Claims 1 – 20 are pending.
The Non-Statutory, Obviousness type Double Patenting rejection is withdrawn in view of the terminal disclaimer filed. 
35 USC 101 rejection of claims 1 – 20 are withdrawn in view of the amendment.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” and “architect engine” in claim 1 – 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 10 – 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al (US 20020053078, hereinafter Holtz), in view of Ahmed et al (US 20170364387, hereinafter Ahmed).

As per claim 1, Holtz discloses: A system for architecting customized media production, comprising: 
a computing device adapted to receive input from and output information to an end user; (Holtz [0061]: “Each enhanced media client 120 is a personal computer, personal digital assistant (PDA), telephone, television, MP3 player, or other device operable for wired or wireless exchanges over communication infrastructure 110. Enhanced media clients 120 include a display having the ability to select one or more media segments. In an embodiment, enhanced media client 120 is located in an automobile, and can be a MP3 stereo or personal computer with a hard drive and capable of downloading music or music video files. Moreover, the user of an enhanced media client 120 includes human operators requesting a web page from enhanced media server 115 over the Internet, or another web site host, television or radio broadcaster, and the like”.)
a network in communication with a plurality of media production resources for use in media production and broadcasting, the plurality of media production resources comprising resources from the end user and/or third-party vendors; (Holtz [0091]: “each server within system 100 and system 200 represents one or more computers providing various shared resources with each other and to the other network computers”.)
an architect engine connecting the computing device and the network of plurality of media production resources, the architect engine adapted to: receive, from the computing device, a request for use of media production resources; (Holtz [0114]: “At step 1502, a user operates an enhanced media client 120 to gain access to a web site hosted by enhanced media server 115 (mapped to the claimed architect engine…  In an embodiment, an icon resides on the web page that allows the user to request a media production that would be assembled according to the methods of the present invention. Activating the icon sends the request to enhanced media server 115”.)
determine a plurality of available production resources from the plurality of media production resources; (Holtz [0116]: “If, however, the user has established a profile for customized programming, the control flow would pass from step 1504 to step 1508. At step 1508, enhanced media server 115 prepares a customized viewer (such as, media viewer 1102) that would include a customized listing of available media selections (shown in media index 1104). The customized listing would identify, for example, news stories specified in the user profile. In an embodiment, the user would register and complete profile that specifies preferred topics or categories of interest. The user can specify other parameters, such as the duration of a customized program, start or end time, geographic source of the content, and the like. In another embodiment, the present invention queries search engines, inference engines and the like to extract user preferences from past behavior or demographics”.)
receive, from the computing device, a selection of media production resources (Holtz [0117]: “At step 1510, enhanced media server 115 sends the viewer to be displayed by the enhanced media client 120. Notwithstanding the receipt of a standard or customized viewer, the user can opt to switch to different viewer or change the customization parameters. As described in reference to FIG. 11, index button 1118 is provided in an embodiment to allow the user to toggle between a standard or customized listing of media selections”.)
and generate an architecture connecting the required media production resources. (Holtz [0120]: “enhanced media server 115 would interact with IM server 130 to verify the availability and obtain the location of the selected news stories”; [0121]: “Enhanced media server 115 would also interact with streaming server 125 to assemble and encode the selected news stories.”)

Holtz did not explicitly disclose:
each media production resource comprising a performance parameter
matrix the one or more media production resources according to each media production resource’s availability and performance parameter;

However, Ahmed teaches:
each media production resource comprising a performance parameter; matrix the one or more media production resources according to each media production resource’s availability and performance parameter; (Ahmet [0013]: “through VM migration validation by providing a matrix of the best possible migration paths and target hosts based on the VM requirements, configuration, and server resources. Embodiments of the present invention categorize and rank available target hosts by validating performance requirements in terms of virtualized accelerators, thermal requirements of the VM, and availability of the target host considering predictive errors reported on memory devices and interfaces of the target host”; [0018]: “Mobility engine 108 determines whether target host computer(s) 116 meet basic resource requirements for a migrating VM, such as migrating VM 106. In addition, mobility engine 108 determines a thermal profile for target host computer(s) 116 based on thermal performance, and then determines whether migrating VM 106 can cause target host computer(s) 116 to breach a thermal threshold, either on a regular basis or during peak usage time periods”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ahmet into that of Holtz in order to have each media production resource comprising a performance parameter; matrix the one or more media production resources according to each media production resource’s availability and performance parameter. Ahmet [0013] teaches that matrix the resources based on performance and availability data can enhance the scheduling process, and thus the combination of arts would enhance the overall appeals of all references and is therefore rejected under 35 USC 103. 

As per claim 2, Holtz and Ahmet further teach:
The system of claim 1, wherein the request for use of media production resources further comprises a plurality of categories of the media production resources and the architect engine is further adapted to categorize the plurality of available production resources into the plurality of categories. (Holtz [0173]: “GUI 600 also permits an operator to designate a name for the segment, and specify the segment type classification. Segment type classification includes a major and minor classification. For example, a major classification or topic can be sports, weather, headline news, traffic, health watch, elections, and the like. Exemplary minor classifications or category can be local sports, college basketball, NFL football, high school baseball, local weather, national weather, local politics, local community issues, local crime, editorials, national news, and the like. Classifications can expand beyond two levels to an unlimited number of levels for additional granularity and resolution for segment type identification and advertisement targeting. In short, the properties associated with each encode mark 406e provide a set of metadata that can linked to a specific segment. These properties can be subsequently searched to identify or retrieve the segment from an archive”.)

As per claim 3, Holtz and Ahmet further teach:
The system of claim 2, wherein the categories of media production resources further comprises a plurality of sublevels of the categories of media production resources and the architect engine is further adapted to categorize the plurality of available production resources into the plurality of sublevels in each of the plurality of categories. (Holtz [0173]: “GUI 600 also permits an operator to designate a name for the segment, and specify the segment type classification. Segment type classification includes a major and minor classification. For example, a major classification or topic can be sports, weather, headline news, traffic, health watch, elections, and the like. Exemplary minor classifications or category can be local sports, college basketball, NFL football, high school baseball, local weather, national weather, local politics, local community issues, local crime, editorials, national news, and the like. Classifications can expand beyond two levels to an unlimited number of levels for additional granularity and resolution for segment type identification and advertisement targeting. In short, the properties associated with each encode mark 406e provide a set of metadata that can linked to a specific segment. These properties can be subsequently searched to identify or retrieve the segment from an archive”.)

As per claim 4, Holtz and Ahmet further teach:
The system of claim 3, wherein the selection of production assets includes a selection of one sublevel from each of the categories of the media production resources. (Holtz [0054] – [0055])

As per claim 5, Holtz and Ahmet further teach:
The system of claim 4, wherein the architect engine is further adapted to calculate a cost of selected media production assets based on the selection of sublevels from each of the categories of the media production resources. (Holtz [0234])

As per claim 6, Holtz and Ahmet further teach:
The system of claim 5, wherein the architect engine is further adapted to adjust the cost of selected media production assets based on a change in the selection of sublevels from each of the categories of the media production resources. (Holtz [0234])

As per claim 10, Holtz and Ahmet further teach:
The system of claim 1, wherein the architect engine is further adapted to request and receive input about user media production resources to be shared through the system. (Holtz [0230])

As per claim 11, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 20, it is the method variant of claim 10 and is therefore rejected under the same rationale.

Claims 7 – 9 and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz and Ahmed, in view of Murphy et al (US 20040078825, hereinafter Murphy).

As per claim 7, Holtz and Ahmet did not teach:
The system of claim 1, wherein the request for use of media production resources further comprises a request location, a request date, and a request time and the architect engine is further adapted to reserve the selected media production resources at the a request location on the request date at the request time.
However, Murphy teaches:
The system of claim 1, wherein the request for use of media production resources further comprises a request location, a request date, and a request time and the architect engine is further adapted to reserve the selected media production resources at the a request location on the request date at the request time. (Murphy [0037] – [0038])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Murphy into that of Holtz and Ahmet in order to have the request for use of media production resources further comprises a request location, a request date, and a request time and the architect engine is further adapted to reserve the selected media production resources at the a request location on the request date at the request time. Holtz teaches a motivation for combining the reference for the purpose of reducing the production cost of capturing video feeds on live events, thus such combination would enhance the overall appeals of all references.

As per claim 8, the combi8nation of Holtz, Ahmed and Murphy further teach:
The system of claim 7, wherein the architect engine is further adapted to establish a control connection between the computing device and the selected media production resources at the a request location on the request date at the request time, the control connection being established using remote device control technology. (Murphy [0037] – [0038])

As per claim 9, the combi8nation of Holtz, Ahmed and Murphy further teach:
The system of claim 8, wherein the architect engine is further adapted to end the control connection once the end user completes use of the selected media production resources. (Murphy [0037] – [0038]) 

As per claim 17, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the method variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the method variant of claim 9 and is therefore rejected under the same rationale.
Response to Arguments
Applicant's arguments filed 6/30/2020 have been fully considered but they are not persuasive.

Claim interpretation under 35 USC 112(f):
Applicant argued on pages 6 – 8 that the claims 1 – 10 should not be interpreted under 35 USC 112(f) as the claimed “computing device” is described in specification [0053] – [0054] to be physical device in nature.

The examiner disagrees as specification [0054] stated “The connected computing device may be any one of a number of different computing devices, such as, personal computer, mobile communication device, video broadcasting scheduling software/platforms and the like”, and thus it can be seen that the claimed “computer device” can not be inherently hardware in nature and can be best interpreted to be a placeholder without claiming the actual physical structure.

Applicant argued on pages 6 – 8 that the claims 1 – 10 should not be interpreted under 35 USC 112(f) as the claimed “architecture engine” is described in specification [0051] to be physical device in nature.

The examiner disagrees as specification [0051] did not explicitly disclose the claimed architecture engine to be hardware in nature, and thus it can be seen that the claimed “architecture engine” cannot be inherently hardware in nature and can be best interpreted to be a placeholder without claiming the actual physical structure.
Furthermore, applicant argued that “there are ample structure described in the specification that would allow a person of ordinary skill in the art to understand what components would be carrying out the alleged function”, this merely reinforced the fact that the claims 1 – 20 are merely using the terms “architecture engine” and “computing device” as placeholder, without actually claiming the physical structure, but instead teaches that the corresponding structures in the specification. Thus claims 1 – 10 are interpreted under the provisions of 35 USC 112(f).

Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (20180012151) teaches providing a customized platform for facilitating prescheduling transport and delivery services based on estimated driver availability and compatibility with individual customers. A service provider and customer may be matched based on favorites, preferred or regular and a dispatch matrix of preferences, limitations, and indicators.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196